The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II (claims 8-22) and Species E (Figs. 20-22) in the reply filed on 7/26/21 is acknowledged. Claims 1-7, 18-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Note: claim 21 depends from non-elected claim 1, but is directed to a “fully-electric grabber assembly”. Since claim 1 is directed to a “refuse vehicle”, it will be assumed applicant intended claim 21 to depend from claim 17.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 15 and 21 are objected to because of the following informalities: 
In claim 15, line 3, “first” should be --second--.
As noted above, claim 21 depends from claim 1, even though it is directed to a “fully electric grabber assembly”. Accordingly, it will treated as depending from claim 17. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingman (US 6,494,665).
Note: when reading the preamble in the context of the entire claim, the recitation “fully-electric grabber assembly” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Bingman shows a “fully-electric grabber assembly” comprising: a carriage 50 configured to movably couple with a track 40; a grabber arm 45 (generally; includes 215, 216) pivotally coupled at an end of the carriage; and an electric motor (note col. 7:19-20, which states that motor 170 could be electric instead of hydraulic) configured to drive an output driveshaft 175.
Re claim 21, the track includes a straight portion 66 and a curved portion 70.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bingman in view of Szinte (US 5,833,428) and Rust et al (US 2015/0151433).
Bingman shows a “fully-electric grabber assembly” (treated as indicated in par. 6 above) for a refuse vehicle, the fully-electric grabber assembly comprising:
a carriage 50 configured to movably couple with a track 40 of the refuse vehicle; a first grabber arm 215 pivotally coupled with the carriage at a first end of the carriage; a second grabber arm 216 pivotally coupled with the carriage at a second end of the carriage; an electric climb system comprising an electric climb motor 170 (as noted above) configured to drive a pinion 90, the pinion configured to engage the track of the refuse vehicle to move the fully-electric grabber assembly along the track; and
a gripping system 45 (generally; includes hydraulic linear actuators 225, 226).

a first shaft comprising a first worm configured to engage a first worm gear that is rotatably fixedly coupled with the first grabber arm;
a second shaft rotatably fixedly coupled with the first shaft, the second shaft comprising a second worm configured to engage a second worm gear that is rotatably fixedly coupled with the second grabber arm; and
an electric gripping motor configured to drive the first shaft and the second shaft to rotate the first grabber arm and the second grabber arm.
Szinte shows a refuse collection vehicle having a refuse container lifting and gripping mechanism, wherein various components of the system may be powered by linear actuators, and wherein such linear actuators may be replaced with alternate equivalent mechanisms including electric or hydraulic motors, a rack and pinion, chains, sprockets, motor-driven worm or spur gears, etc. See col. 9:51-61, col. 10:49-59, col. 11:27-48, and col. 14:17-26.
Rust shows a robotic gripper arm assembly comprising: a first shaft 204 comprising a first worm 205a configured to engage a first worm gear 206a (note: Rust uses different terminology than applicant in referring to the worm and worm gear as a “worm gear” and a “sector gear”, respectively, but clearly these elements are equivalent to applicant’s worm and worm gear) that is rotatably fixedly coupled with a first grabber arm 208a;
a second shaft 204 (note: nothing in the claim language precludes first and second shafts from being a unitary shaft, and even if there was, it has been held that 
an electric gripping motor 202 configured to drive the first shaft and the second shaft to rotate the first grabber arm and the second grabber arm.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bingman by providing the gripping system thereof as an electric gripping system comprising: a first shaft comprising a first worm configured to engage a first worm gear that is rotatably fixedly coupled with the first grabber arm, a second shaft rotatably fixedly coupled with the first shaft, the second shaft comprising a second worm configured to engage a second worm gear that is rotatably fixedly coupled with the second grabber arm; and an electric gripping motor configured to drive the first shaft and the second shaft to rotate the first grabber arm and the second grabber arm, as collectively suggested by Szinte and Rust, as this would be a simple substitution of one known type of grabber arm actuation mechanism for another, the use of which in the apparatus of Bingman would have neither required undue experimentation nor produced unexpected results.
Re claim 9, in the Fig. 8 embodiment of Rust, the electric gripping motor is configured to drive an output gear 802, the output gear is configured to drive a driven gear 804, and the driven gear is rotatably fixedly coupled with the first shaft.
Re claim 10, to have configured the first shaft so as to be rotatably coupled with an intermediate shaft that was rotatably coupled with the second shaft so that rotation of 
Re claim 11, to have configured the first and second shafts so as to be rotatably coupled with the intermediate shaft through respective first and second universal joints would have been a further design expediency, as it is common in the art to provide universal joints between rotating shafts to allow for misalignments.
Re claim 13, Bingman shows the carriage to comprise a first member 165 and a second member 165 spaced a distance apart, wherein the pinion is positioned between the first member and the second member (Figs. 7-8).
Re claim 14, Bingman further shows the first member and the second member to comprise a plurality of rollers 80, wherein the plurality of rollers are configured to be received within a corresponding groove 75 of the track to movably couple the fully-electric grabber assembly with the track.
Re claim 15, Rust discloses that the first worm has a first thread direction and the second worm has a second thread direction, wherein the first thread direction is opposite the second thread direction (col. 4:3-6).
Re claim 16, when modified in the manner above, the gripper system of Bingman would clearly be configured such that operation of the electric gripping motor in a first direction would drive the first grabber arm and the second grabber arm to rotate to grasp a refuse container, and operation of the electric gripping motor in a second direction would drive the first grabber arm and the second grabber arm to rotate to release the refuse container, as readily apparent from Figs. 1A-C of Rust.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bingman in view of Szinte and Rust et al, as applied to claim 8 above, and further in view of Mokura et al (JP 2016068200).
Bingman as modified does not show an electric brake configured to selectably engage an output shaft of the electric gripping motor to limit rotation of the first grabber arm and the second grabber arm.
Mokura shows an electric brake 42 configured to selectably engage an output shaft 41 of an electric motor 40 to limit rotation of an arm 11 in a desired manner.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Bingman by providing an electric brake to selectably engage the output shaft of the electric gripping motor, as suggested by Mokura, to limit rotation of the first and second grabber arms in a desired manner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

7/29/21